Citation Nr: 0830292	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-17 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Basic eligibility for non-service-connected pension 
benefits.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from October 12 to 
November 13, 1972.

In a January 1973 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
denied the veteran's claim for service connection for a 
nervous condition, finding that her diagnosed character and 
behavior disorder was a constitutional or developmental 
abnormality was not a disability under relevant law and 
regulations.  The veteran timely appealed the denial to the 
Board of Veterans' Appeals (Board), which denied the claim in 
a May 1973 decision.  The veteran's petitions to reopen the 
claim for service connection for a nervous condition were 
denied in April 1978 and January 1980.  In September 1999, 
the veteran again sought to reopen the claim, claiming 
entitlement to service connection for a nervous condition, to 
include bipolar affective disorder.  In June 2000, the RO 
reopened the claim and denied it on its merits, finding that 
the "character and behavior disorder" with which the 
veteran had been diagnosed in service was a personality 
disorder that was not eligible for service connection.  The 
RO further concluded that there was no evidence linking the 
veteran's subsequently diagnosed bipolar affective disorder 
to her time in service.  The veteran did not appeal that 
decision, which became final.  The RO again reopened the 
veteran's claim and denied the claim on its merits in a 
September 2001 rating decision.  In February 2004, the 
veteran sought to reopen her claim for service connection for 
a psychiatric disability, to include bipolar affective 
disorder.  

This matter now comes before the Board from January 2004 and 
June 2004 rating actions by the Nashville RO.  In the January 
2004 rating action, the RO denied the veteran's claim for 
non-service-connected pension benefits.  In the June 2004 
rating decision, the RO denied the veteran's petition to 
reopen a previously denied claim for service connection for a 
psychiatric disability, finding that no new and material 
evidence had been submitted.  Noting that the veteran had 
requested a hearing before a Veterans Law Judge, the Board 
remanded the matter to the RO in February 2008 for the 
scheduling of such a hearing.  On remand, the veteran was 
provided a hearing at the RO in July 2008, at which she 
testified before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
veteran's claims file.  Following the completion of the 
hearing, the RO re-certified the case to the Board.  

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the veteran's claim for service connection 
for a psychiatric disability.  This is so because the issue 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the 
Board has characterized the claim for service connection for 
a psychiatric disability as a claim to reopen.


FINDINGS OF FACT

1.  In a January 1973 rating decision, the RO denied the 
veteran's claim for service connection for a nervous 
condition.  The veteran appealed the decision to the Board, 
which denied the claim in a May 1973 decision.  The RO denied 
the veteran's petitions to reopen the previously denied claim 
for service connection for a nervous condition in April 1978 
and January 1980.  

2.  In a June 2000 decision, the RO reopened the veteran's 
previously denied claim for a psychiatric disability, to 
include bipolar affective disorder, and denied the claim on 
the merits.  The RO again reopened and denied the claim in a 
September 2001 decision.  The veteran did not appeal that 
decision.

3.  Additional evidence associated with the claims file since 
the RO's September 2001 denial does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a psychiatric disability.

4.  The veteran did not have 90 days of active military 
service during wartime.

5.  The veteran was not discharged or released from active 
military service for a disability adjudged service connected.

6.  The veteran did not, at the time of discharge, have a 
service-connected disability shown by official service 
records.


CONCLUSIONS OF LAW

1.  A September 2001 RO decision that denied the veteran's 
claim for service connection for a psychiatric disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 
20.1103 (2007).

2.  Evidence received since the RO's September 2001 decision 
is not new and material evidence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156 (2007).

3.  The criteria for basic eligibility for non-service-
connected pension benefits have not been satisfied.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  That notwithstanding, the Board finds that all 
notification and development action needed to render a 
decision as to the petition to reopen the claim has been 
accomplished.  Specifically, with regard to reopening the 
claim, the RO informed the veteran of the requirements as set 
forth in 38 C.F.R. § 3.156(a) by notice letters in March 2004 
and June 2004.  The notice letters provided the regulatory 
language of "new and material" evidence.  The veteran was 
also told of the evidence and information necessary to 
establish a claim for entitlement to service connection.  
Specifically regarding VA's duty to notify, the Board finds 
that the March 2004 and June 2004 notice letters to the 
veteran apprised her of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  
The March 2004 and June 2004 notice letters also notified the 
veteran that, to be considered material, evidence she 
supplied must pertain to the reason her claim was previously 
denied.  Further, although sent to the veteran after the RO's 
initial June 2004 decision, the June 2004 notice letter 
provided the veteran specific notice of the element of 
service connection that was the basis for the RO's September 
2001 denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The RO then re-adjudicated the veteran's claim via a May 2005 
statement of the case.  The Board further notes that although 
notice regarding an award of an effective date or rating 
criteria was not provided to the veteran, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Board does not 
now have such issues before it.  Indeed, as set forth below, 
the Board has determined that the claim of service connection 
for a psychiatric disability will not be reopened.  
Consequently, no rating and no effective date will be 
assigned.  A remand for additional notification on these 
questions is thus not necessary.  The Board thus finds that, 
with respect to the veteran's petition to reopen her 
previously denied claim, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini, v. Principi, 18 Vet. App. 112 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

The Board notes that under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, although the veteran's claim 
has not been reopened by the RO and will not be reopened by 
the Board, reasonable efforts to assist the veteran in her 
claim have been undertaken.  To that end, the veteran's 
service treatment records have been obtained and associated 
with the claims file, as have the veteran's treatment records 
from the Nashville campus of the VA Tennessee Valley 
Healthcare System.  Under these circumstances, the Board 
finds that VA has complied with all duties to notify and 
assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159.

As will be discussed below, because she did not serve for a 
minimum of 90 days on active duty and was not discharged for 
a disability adjudged service connected, the veteran is not 
eligible for non-service-connected pension benefits as a 
matter of law.  The Board notes that the VA General Counsel 
has held that the notice and duty to assist provisions of the 
VCAA are inapplicable where, as here, undisputed facts render 
a claimant ineligible for the benefit claimed and further 
factual development could not lead to an award.  VAOPGCPREC 
5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004). 

II.  Analysis

A.  Petition to Reopen

In a September 2001 decision, the RO denied the veteran's 
claim of service connection for a psychiatric disability.  
The September 2001 decision noted that the evidence did not 
show any medical opinion linking the veteran's psychiatric 
disability, including her bipolar affective disorder, to her 
active military service.  The veteran did not appeal the 
decision, and it became final.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156 (2007).  Thereafter, in February 
2004, the veteran sought to reopen her claim of service 
connection for a psychiatric disability.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2007).
During the pendency of the veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions, which 
relate to receipt of additional service department records, 
affects the veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the September 2001 RO decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The veteran filed her original application for service 
connection in December 1972.  Se contended at that time that 
her "nervous condition," for which she had been 
hospitalized in December 1972, was related to the character 
and behavior disorder diagnosed in service.  The RO denied 
this claim via a January 1973 rating decision, and the Board 
denied the veteran's appeal in a May 1973 decision.  The RO 
denied the veteran's petitions to reopen the claim via April 
1978 and January 1980 rating decisions.  The veteran again 
sought to reopen the claim in September 1999, contending that 
the bipolar affective disorder with which she had been 
diagnosed was related to her in-service diagnosis of a 
character and behavior disorder.  In its June 2000 decision, 
the RO reopened the claim and denied it on its merits, 
finding that there was no evidence that the veteran's bipolar 
affective disorder, first diagnosed in February 1991, was 
etiologically linked to her period of active duty.  In this 
regard, the RO considered the veteran's service treatment 
records as well as post-service treatment and hospitalization 
records from the Nashville campus of the VA Tennessee Valley 
Healthcare System (VATVHS).  The RO found no medical opinion 
linking the veteran's post-service bipolar affective disorder 
to her time on active duty and denied the veteran's claim.

A review of the evidence added to the record since RO's 
September 2001 decision reflects copies of the veteran's 
VATVHS treatment records from December 1972 to the present.  
The records document the veteran's December 1972 
hospitalization for "prolonged grief reaction" and her 
ongoing treatment for bipolar affective disorder, with which 
the records reflect she was first diagnosed in February 1991.  
No indication is made in the records, however, that the 
veteran's currently diagnosed bipolar affective disorder is 
in any way related to her time in service, either to her in-
service diagnosis of character and behavior disorder or to 
any other occurrence during her period of active duty.  
Similarly, no etiological link is offered in the records 
between the veteran's December 1972 hospitalization and 
diagnosis of "prolonged grief reaction" and her current 
psychiatric disability.  

After a review of the evidence mentioned above, the Board 
finds that new and material evidence has not been presented 
or secured, and the claim of service connection for a 
psychiatric disability may not be reopened.  The evidence is 
partially new in the sense that the veteran's VATVHS 
treatment records from August 1999 to the present were not 
previously before agency decision makers.  However, none of 
this evidence is material for purposes of reopening the 
service connection claim.  Essentially, the new evidence 
fails to show a link between the veteran's current bipolar 
affective disorder and her time in service.  In that 
connection, the Board acknowledges that the veteran is 
currently diagnosed with and receiving ongoing treatment for 
bipolar affective disorder.  However, there  is no indication 
in the record that the veteran's current psychiatric 
disability is in any way related to the veteran's in-service 
diagnosis of character and behavior disorder, to her post-
service December 1972 hospitalization for a "prolonged grief 
reaction," or to any other incident during the veteran's 
period of active duty.  The Board thus concludes that the 
evidence associated with the file subsequent to the September 
2001 decision is not material because it fails to offer a 
medical opinion addressing any connection between the 
veteran's current bipolar affective disorder and her time in 
service.

In sum, the evidence received since the September 2001 RO 
decision is not material.  As noted in 38 C.F.R. § 3.156(a), 
new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  In this case, the evidence submitted by the veteran 
does not provide any medical evidence addressing an 
etiological link between the veteran's current diagnosis of 
bipolar affective disorder and her time in service.  Thus, 
none of the evidence raises a reasonable possibility of 
substantiating the veteran's claim of service connection.

The Board has also considered the assertions and testimony of 
the veteran that were made in support of her claim, but 
emphasizes that she is not shown to be other than a layperson 
without the appropriate medical training or expertise to 
render an opinion on a medical matter.  As such, she is not 
competent to provide probative evidence on a medical matter-
to include the diagnosis and etiology of a specific 
disability such as bipolar affective disorder.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, 
where, as here, resolution of an issue on appeal turns on a 
medical matter, unsupported lay statements, even if such 
statements are new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Hickson v. West, 11 Vet. 
App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claim of service connection for a 
psychiatric disability have not been met, and the appeal must 
be denied.  As new and material evidence to reopen the 
finally disallowed claim has not been received, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

B.  Basic Eligibility for Non-Service-Connected Pension 
Benefits

The veteran also seeks non-service-connected pension 
benefits.  She contends, in essence, that she has difficulty 
obtaining and maintaining gainful employment as a result of 
disability.

Review of relevant evidence indicates that the veteran was 
found to be in good physical and mental health on medical 
examination conducted in August 1972, prior to her entry into 
service.  She entered active duty on October 12, 1972.  On 
October 17, 1972, the veteran was diagnosed with a 
"character and behavior disorder" with no psychiatric 
illness noted.  Records show that on October 20, 1972, the 
veteran was referred to the Aptitude Board for discharge for 
unsuitability due to character and behavior disorder.  On 
October 26, 1972, the director of the neuropsychiatric unit 
where the veteran had been seen submitted to the Aptitude 
Board an evaluation of the veteran recommending that she be 
discharged for unsuitability.  Specifically, the psychiatrist 
noted that the veteran displayed frequent crying spells, 
nervousness, and a great deal of immaturity, and had very 
little control over her emotions.  The evaluation report 
further indicated that the veteran was found to be incapable 
of functioning in the military, having been able to complete 
only one day of basic training before being referred for 
neuropsychiatric treatment.  The psychiatrist concluded that 
due to the character and behavior disorder, the veteran was 
an unsatisfactory recruit.  The psychiatrist also noted that 
the veteran had "no mental or physical condition which would 
warrant discharge from the military service by reason of 
physical disability."  The Aptitude Board recommended that 
the veteran be discharged.  On November 9, 1972, the veteran 
was advised that she was being discharged due to her 
character and behavior disorder.  The veteran left active 
duty on November 13, 1972.  

Generally, for pension claims filed after 1978, in order to 
establish basic eligibility for non-service-connected pension 
benefits, it must be shown that the appellant served 90 days 
or more during a period of war; or for a period of 90 
consecutive days or more and such period of service began or 
ended during a period of war; or served in active military 
service for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of 
war; or that the appellant was discharged or released from 
wartime service for a disability adjudged service connected 
(without applying presumptive provisions of law), or at the 
time of discharge had a service-connected disability, shown 
by official service records, which in medical judgment would 
have justified a discharge for disability.  See 38 C.F.R. § 
3.3(a)(3) (2007).

In the present case, the Board finds that the veteran's claim 
for non-service-connected pension benefits must be denied as 
a matter of law.  The evidence clearly shows that she served 
on active duty from October 12, 1972, to November 13, 1972-a 
period less than 90 days.  As is apparent from the length of 
service, the veteran does not meet the 90-day requirement.  
Consequently, the veteran may be found eligible for pension 
because of wartime service only if she was discharged or 
released from wartime service for a disability adjudged 
service connected (without applying presumptive provisions of 
law), or at the time of discharge had a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability.  38 C.F.R. § 3.3(a)(3).

As noted above, the veteran was not discharged or released 
from service for a disability adjudged service connected.  
Her diagnosed character and behavior disorder was the sole 
basis of the discharge; the evaluating psychiatrist noted 
specifically that the veteran had no psychiatric illness or 
other mental condition that would warrant discharge.  
Additionally, she did not have at the time of discharge a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability.  The only debility shown by 
official service records was her character and behavior 
disorder.  Thus, the veteran is not eligible for non-service-
connected pension benefits, and her appeal must be denied.  


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for a psychiatric disability is denied.

The veteran is not eligible for non-service-connected pension 
benefits; the appeal of this issue is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


